Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Group I, Claims 12-18, is acknowledged. However, the restriction between Groups I and II was improper and as such, Examiner withdraws the restriction. Groups I (original claims 1-11) and Groups II (original claims 12-18) are not species but instead a subcombination and combination claim presentation. As the combination  (system) necessarily requires all limitations of the subcombination (E-JBTD), restriction should not have been made. Applicant is free to reintroduce the cancelled subject matter. Examiner invites Applicant to reach out with any questions on this issue. 

Claim Objections
The claims are objected to because of the following informalities:  Applicant uses terminology followed by acronyms in parenthesis, however, continues to use both the full title and acronym for each recitation. Applicant is advised to either refer to the feature in full without an associated acronym succeeding in each recitation or to refer to the feature in full the first recitation, followed by an acronym, the recall only the acronym in all subsequent recitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 17, the claim recites “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is configured to be connected to the electricity-generating glass (EGP) device such that the Electrical Module Junction Box Transfer Device (E-JBTD) is not removable from the electricity-generating glass (EGP) device once connected”. It is unclear what is intended by “not removable” as Applicant provides no guidance in the instant disclosure regarding this terminology. It runs counter to what is known in the art that something would be not removable by any means. For example, regardless of how the junction box was adhered to the assembly, one could remove the feature by use of a cutting tool. Without any guidance from Applicant on the term, Examiner can only interpret the claim such that Applicant intends the junction box to be fixedly coupled to the panel by means which is not intentionally detachable. For example, soldering or use of an adhesive glue would be a fixed coupling method which would not be intended for removal.  

Regarding Claim 18, the claim recites “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is configured to be connected to the electricity-generating glass (EGP) device such that, once connected, the Electrical Module Junction Box Transfer Device (E-JBTD) is not reusable on another electricity-generating glass (EGP) device”. The term “not reusable” is indefinite as it is unclear what applicant intends by this term. The disclosure provides no guidance defining Applicant’s intention. The term appears in the disclosure only twice, once in the general summary and once in the claims. Without clear metes and bounds, Examiner cannot ascertain how Applicant wishes to further limit the instant device with this limitation. Examiner will assume any disclosure which does not expressly recite the junction box is reusable is considered not reusable for the purposes of this Office Correspondence. 

Revision of the above claims is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15-18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110195585 by Feldmeier et al (hereinafter Feldmeier).

Regarding Claim 12, Feldmeier discloses a solar panel assembly comprising solar panels (102 Fig. 1 teaching “an electricity-generating glass (EGP) device”) and a junction box (200 Fig. 1 teaching “an Electrical Junction Box Electron Transfer Device (E-JBTD) comprising: a body”) having one or more electrical connectors (3 Fig. 1 teaching “one or more electrical connectors on the body”) and an insulating adhesive adhering the lip of the junction box to the panel assembly to form a hermetically sealed junction box (107 Fig. 1 [0041] teaching “and a non-conductive dielectric insulating material protecting the one or more electrical connectors”). 

Regarding Claim 13, Feldmeier discloses the junction box is integrated into an edge of the solar panel assembly (Fig. 1 teaching “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is integrated into an edge of the electricity-generating glass (EGP) device”). 

Regarding Claim 15, Feldmeier discloses the solar cell includes conductors which are connected to the electrical connectors of the junction box ([0028] teaching the claimed “wherein the electricity-generating glass (EGP) includes one or more electrical tabs, and wherein the one or more electrical connectors of the Electrical Module Junction Box Transfer Device (E-JBTD) are configured to be respectively coupled to the one or more electrical tabs of the electricity-generating glass (EGP)”). 

Regarding Claim 16, Feldmeier discloses the electrical conductors are foils, thereby being capable of “press fitting” ([0028] teaching “wherein the one or more electrical connectors are configured to be respectively press fit on the one or more electrical tabs”). 

Regarding Claim 17, in light of the 112b rejection of Claim 17 above, Feldmeier discloses an adhesive and as such, it is intended to provide a fixably coupled connection ([0041]) teaching “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is configured to be connected to the electricity-generating glass (EGP) device such that the Electrical Module Junction Box Transfer Device (E-JBTD) is not removable from the electricity-generating glass (EGP) device once connected”. 

Regarding Claim 18, in light of the 112b rejection above, as Feldmeier does not expressly discuss re-use of the junction box, it is considered “not reusable” based on the lack of guidance in the instant disclosure relating to such a term, thereby teaching “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is configured to be connected to the electricity-generating glass (EGP) device such that, once connected, the Electrical Module Junction Box Transfer Device (E-JBTD) is not reusable on another electricity-generating glass (EGP) device”. 

Regarding Claim 22, Feldmeier discloses the electrical contacts of the junction box are configured to connect to single-contact electrical conductors via connection bushings (11 Fig. 2 teaching “wherein the one or more electrical connectors of the E-JBTD are configured to connect to single-contact electrical conductor connectors”). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110195585 by Feldmeier et al (hereinafter Feldmeier) in view of US 20060180196 by Lares et al (hereinafter Lares).

Regarding Claim 12, In an alternative interpretation of Feldmeier than presented above, Feldmeier discloses a solar panel assembly comprising solar panels (102 Fig. 1 teaching “an electricity-generating glass (EGP) device”) and a junction box (200 Fig. 1 teaching “an Electrical Junction Box Electron Transfer Device (E-JBTD) comprising: a body”) having one or more electrical connectors (3 Fig. 1 teaching “one or more electrical connectors on the body”) and an edge seal (15 Fig. 1 [0041]). Feldmeier is silent as to the material of the housing and lip. 

However, Lares teaches junction boxes in solar panel assemblies are routinely formed of plastic ([0024]) which is a known non-conductive dielectric, teaching “and a non-conductive dielectric insulating material protecting the one or more electrical connectors”. 

Plastic is a routine and conventional material for forming junction boxes in solar cell assemblies and as such, it would have been obvious to a skilled artisan to use plastic to form Feldmeier’s junction box, as taught by Lares, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07). 

Regarding Claim 13, Feldmeier discloses the junction box is integrated into an edge of the solar panel assembly (Fig. 1 teaching “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is integrated into an edge of the electricity-generating glass (EGP) device”). 

Regarding Claim 14, Feldmeier discloses an insulating adhesive adhering the lip of the junction box to the panel assembly to form a hermetically sealed junction box (107 Fig. 1 [0041] teaching “an insulating material between the electricity-generating glass (EGP) device and the Electrical Module Junction Box Transfer Device (E-JBTD) and configured to provide a liquid-tight connection between the electricity-generating glass device and the Electrical Module Junction Box Transfer Device (E-JBTD)”). 

Regarding Claim 15, Feldmeier discloses the solar cell includes conductors which are connected to the electrical connectors of the junction box ([0028] teaching the claimed “wherein the electricity-generating glass (EGP) includes one or more electrical tabs, and wherein the one or more electrical connectors of the Electrical Module Junction Box Transfer Device (E-JBTD) are configured to be respectively coupled to the one or more electrical tabs of the electricity-generating glass (EGP)”). 

Regarding Claim 16, Feldmeier discloses the electrical conductors are foils, thereby being capable of “press fitting” ([0028] teaching “wherein the one or more electrical connectors are configured to be respectively press fit on the one or more electrical tabs”). 

Regarding Claim 17, in light of the 112b rejection of Claim 17 above, Feldmeier discloses an adhesive and as such, it is intended to provide a fixably coupled connection ([0041]) teaching “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is configured to be connected to the electricity-generating glass (EGP) device such that the Electrical Module Junction Box Transfer Device (E-JBTD) is not removable from the electricity-generating glass (EGP) device once connected”. 

Regarding Claim 18, in light of the 112b rejection above, as Feldmeier does not expressly discuss re-use of the junction box, it is considered “not reusable” based on the lack of guidance in the instant disclosure relating to such a term, thereby teaching “wherein the Electrical Module Junction Box Transfer Device (E-JBTD) is configured to be connected to the electricity-generating glass (EGP) device such that, once connected, the Electrical Module Junction Box Transfer Device (E-JBTD) is not reusable on another electricity-generating glass (EGP) device”. 

Regarding Claim 19, Feldmeier discloses an insulating adhesive adhering the lip of the junction box to the panel assembly to form a hermetically sealed junction box (107 Fig. 1 [0041] teaching “wherein at least a portion of the body of the E-JBTD is capped with a liquid-proof insulating material”). 

Regarding Claims 20 and 21, Feldmeier discloses two distinct electrical connectors physically and electrically separated from each other via the housing (Fig. 2, 3 teaching “wherein the one or more electrical connectors of the E-JBTD include at least two electrical connectors physically separated, electrically isolated from each other by the non-conductive dielectric insulating material”). 

Regarding Claim 22, Feldmeier discloses the electrical contacts of the junction box are configured to connect to single-contact electrical conductors via connection bushings (11 Fig. 2 teaching “wherein the one or more electrical connectors of the E-JBTD are configured to connect to single-contact electrical conductor connectors”). 

Regarding Claims 26 and 27, Feldmeier discloses the housing includes internal busbars disposed therein (21-24 Fig. 3 [0031] teaching “further comprising an internal bus bar encapsulated with the non-conductive dielectric insulating material of the E-JBTD, wherein the internal bus bar is configured to connect to one or more output wire connections”). 

Regarding Claim 28, Feldmeier discloses the lip of the housing is integrally formed therein (Fig. 2, 3 teaching “wherein the non-conductive dielectric insulating material is integrally formed with the body of the E-JBTD”). 

Claim(s) 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Feldmeier or Feldmeier further in view of Lares and further in view of US 20090206666 by Sella et al (hereinafter Sella). 

Regarding Claim 23, Feldmeier is silent as to the connector type of the external connectors. 

However, Sella discloses MC-4 connectors are industry standard in PV modules ([0131] teaching “wherein the single-contact electrical conductor connectors include an MC-4 connection”). 

Therefore, a skilled artisan would appreciate routine and conventional connectors such as those disclosed by Sella may be used in Feldmeier’s module, as the claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 

Regarding Claims 24 and 25, Feldmeier discloses the two opposing charge bushings for the connectors, thereby rendering obvious the use of male and female connectors (Fig. 2 teaching “wherein the MC-4 connection includes a male MC-4 connection” and “wherein the MC-4 connection includes a female MC-4 connection”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16660338 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721